Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2020 has been considered by the Examiner.

Drawings
Ten sheets for formal drawings were filed January 30, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fokoua et al. (WO 2015/040189 A2 from Applicant’s Information Disclosure Statement).
Regarding claims 1-11 and 13-16, Fokoua et al., henceforth Fokoua, discloses a hollow core photonic bandgap optical fiber (Fig. 1) comprising: a cladding comprising capillaries (15) in a hexagonal array, the capillaries separated from each other by struts (9) connected at nodes (11), the cladding having a cladding diameter; and a hollow core formed by excluding a hexagonal group of nineteen capillaries from the center of the hexagonal array (see page 9, 3rd paragraph), the core having a core diameter; and wherein the core is bounded by a first ring of capillaries comprising corner capillaries disposed 
Still regarding claims 1-11 and 13-16, Fokoua teaches the claimed invention except for specifically stating the core size ratio, the first ring ratio and the core node spacing.  However, Fokoua recognizes the effect of the ratio between the actual core size and an idealized core size (see Fig. 5), the effect of the length of the struts compared to that of an undistorted array (see Figs. 7-8), and the effect of the strut length of a corner capillary compared to that of a side capillary (see Figs. 7-8) on the transmission loss of the optical fiber in the abstract.  As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed core size ratio, first ring ratio and core node spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ In re Aller, 105 USPQ 233.  
Regarding claims 17 and 18, Fokoua discloses the cladding comprises five, six, seven or eight concentric rings of capillaries around the core in Figs. 1-3.
Regarding claims 19 and 20, Fokoua teaches the claimed invention except for specifically stating nine concentric rings around the core.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at nine concentric rings in order to better confine the signal to the core and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 21, Fokoua discloses the cladding is formed from one or more undoped or doped silicate glasses on page 15, paragraph 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 11, 2021